COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                             '

                                             '             No. 08-15-00183-CV
 IN RE: ROSA SERRANO,
 INDIVIDUALLY.                               '        AN ORIGINAL PROCEEDING

                              Relator.       '              IN MANDAMUS
                                             '

                                         JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Virgil Mulanax and the Honorable Tom Spiczney, Judges of the County

Court at Law No. 7 of El Paso, Texas, and concludes that Relator=s petition for writ of

mandamus should be denied.        We therefore deny the petition for writ of mandamus, in

accordance with the opinion of this court.

       IT IS SO ORDERED THIS 23RD DAY OF JUNE, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating